Exhibit 10.1
THIRD AMENDMENT
     THIS THIRD AMENDMENT (this “Amendment”) dated as of March 12, 2009 to the
Credit Agreement referenced below is by and among BRIGHTPOINT, INC., an Indiana
corporation (the “Parent”), BRIGHTPOINT NORTH AMERICA L.P., a Delaware limited
partnership (“Bright North America”), BRIGHTPOINT PHILIPPINES LIMITED, a British
Virgin Islands company (“Bright BVI”), BRIGHTPOINT HOLDINGS B.V., a Netherlands
company (“Bright Netherlands”), BRIGHTPOINT AUSTRALIA PTY. LTD., an Australian
company (“Bright Australia”), BRIGHTPOINT EUROPE A/S, a Danish company (“Bright
Denmark Telecom”, and together with the Parent, Bright North America, Bright
BVI, Bright Netherlands, Bright Australia and Bright Denmark Administration,
collectively, the “Borrowers”), the Guarantors identified on the signature pages
hereto, the Lenders identified on the signature pages hereto and BANK OF
AMERICA, N.A., in its capacity as Administrative Agent (in such capacity, the
“Administrative Agent”).
WITNESSETH
     WHEREAS, revolving credit and term loan facilities have been extended to
the Borrowers pursuant to the Credit Agreement (as amended, modified,
supplemented, increased and extended from time to time, the “Credit Agreement”)
dated as of February 16, 2007 among the Borrowers, the Guarantors identified
therein, the Lenders identified therein and the Administrative Agent;
     WHEREAS, the Borrowers have requested certain modifications to the Credit
Agreement; and
     WHEREAS, the Required Lenders have approved the requested modifications on
the terms and conditions set forth herein.
     NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.
     2. Amendments. The Credit Agreement is amended in the following respects:
(a) The definition of “Material Foreign Subsidiary” in Section 1.01 is amended
to read as follows:
“Material Foreign Subsidiary” means any Foreign Subsidiary (other than a Foreign
Guarantor) that has (a) gross profits that exceed fifteen percent (15%) of total
gross profits of the Parent and its Subsidiaries on a consolidated basis for the
immediately preceding fiscal quarter or (b) assets with a book value that
exceeds fifteen percent (15%) of the book value of the total assets of the
Parent and its Subsidiaries on a consolidated basis at any time;
     provided that at all times the Loan Parties shall have (x) aggregate gross
profits that exceed 50% (or, if the Consolidated Leverage Ratio as of the end of
the most recent fiscal quarter is greater than or equal to 2.0:1.0, 65%) of
total gross profits of the Parent and its Subsidiaries on a consolidated basis
as of the last day of either of the two immediately preceding fiscal quarters
and (y) aggregate assets with a book value that

 



--------------------------------------------------------------------------------



 



exceeds 50% (or, if the Consolidated Leverage Ratio as of the end of the most
recent fiscal quarter is greater than or equal to 2.0:1.0, 60%) of the book
value of the total assets of the Parent and its Subsidiaries on a consolidated
basis as of the last day of either of the two immediately preceding fiscal
quarters, and, to the extent necessary to meet such requirement, the Parent
shall designate one or more Foreign Subsidiaries as Material Foreign
Subsidiaries (notwithstanding that such Foreign Subsidiaries would not otherwise
meet the tests set forth in clauses (a) and (b) above) such that immediately
after such designation the Loan Parties will satisfy such requirement.
(b) Section 7.02(c) is amended to read as follows:
(c) within forty-five days after the end of the second and fourth fiscal quarter
of each fiscal year of the Parent, a certificate from a Responsible Officer of
the Parent containing the information set forth on Exhibit 7.02(c) with respect
to certain types of property acquired by any Foreign Loan Party since the date
of the prior certificate (or, in the case of the first certificate, since the
Closing Date), as such Exhibit may be updated from time to time by the
Administrative Agent by notice to the Parent (it being understood that if any
Collateral Document executed by a Foreign Loan Party requires delivery of such
information on a more frequent basis, then this Section 7.02(c) shall control
and such requirement in such Collateral Document shall be of no force and
effect);
     3. Conditions Precedent. This Amendment shall be effective as of the date
hereof upon satisfaction of each of the following conditions precedent:
     (a) receipt by the Administrative Agent of counterparts of this Amendment
executed by the Borrowers, the Guarantors, the Required Lenders and the
Administrative Agent;
     (b) payment by the Borrower to the Administrative Agent, for the account of
each Lender that executes this Amendment, of an amendment fee equal to 5 basis
points (0.05%) on the Revolving Commitment and outstanding Term Loan of such
Lender.
     4. Amendment is a “Loan Document”. This Amendment is a Loan Document.
     5. Reaffirmation of Representations and Warranties. Each Loan Party
represents and warrants that, after giving effect to this Amendment, (a) the
representations and warranties set forth in the Loan Documents are true and
correct in all material respects as of the date hereof (except those that
expressly relate to an earlier period) and (b) no Default exists.
     6. Reaffirmation of Obligations. Each Borrower and Guarantor
(a) acknowledges and consents to all of the terms and conditions of this
Amendment, (b) affirms all of its obligations under the Loan Documents and
(c) agrees that this Amendment and all documents executed in connection herewith
do not operate to reduce or discharge such Borrower’s or such Guarantor’s
obligations under the Loan Documents.
     7. Reaffirmation of Security Interests. Each Loan Party (a) affirms that
each of the Liens granted in or pursuant to the Loan Documents are valid and
subsisting and (b) agrees that this Amendment shall in no manner impair or
otherwise adversely effect any of the Liens granted in or pursuant to the Loan
Documents.
     8. No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



     9. Counterparts; Facsimile Delivery. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original and it shall not be necessary in making proof of this
Amendment to produce or account for more than one such counterpart. Delivery of
an executed counterpart of this Amendment by facsimile or electronic mail shall
be effective as an original.
     10. Governing Law. This Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of New York.
[SIGNATURE PAGES FOLLOW]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Third Amendment to be duly executed and delivered as of the date first
above written.

     
DOMESTIC BORROWERS:
  BRIGHTPOINT, INC., an Indiana corporation

            By:   /s/ Steven E. Fivel         Name:   Steven E. Fivel       
Title:   Executive Vice President, General Counsel & Secretary   

            BRIGHTPOINT NORTH AMERICA L.P., a Delaware limited partnership
      By:   Brightpoint North America, Inc., its general partner              
By:   /s/ Steven E. Fivel         Name:   Steven E. Fivel        Title:  
Executive Vice President, General Counsel & Secretary   

     
FOREIGN BORROWERS:
  BRIGHTPOINT PHILIPPINES LIMITED, a British Virgin Islands company

            By:   /s/ Steven E. Fivel         Name:   Steven E. Fivel       
Title:   Director        BRIGHTPOINT HOLDINGS B.V., a Netherlands company
      By:   /s/ Steven E. Fivel         Name:   Steven E. Fivel        Title:  
Managing Director            By:   /s/ F.A. Ishaak         Name:   Fortis
Intertrust (Netherlands) B.V.        Title:   Managing Director     

[SIGNATURE PAGES FOLLOW]

 



--------------------------------------------------------------------------------



 



                     
SIGNED by STEVEN E. FIVEL as
  )              
attorney for BRIGHTPOINT
  )      






/s/ Steven E. Fivel

By executing this agreement the
attorney states that the attorney
has received no notice of
revocation of the power of
attorney        
AUSTRALIA PTY LTD under power
  )              
of attorney dated February 16, 2007
  )              
 
  )              
in the presence of:
  )              
 
  )              
/s/ Nancy Conger
  )              
Signature of witness
  )              
NANCY CONGER
  )              
 
  )              

  )              
Name of witness (block letters)
  )              
 
  )              

            BRIGHTPOINT EUROPE A/S, a Danish company
      By:   /s/ Steven E. Fivel         Name:   Steven E. Fivel        Title:  
Director     

[SIGNATURE PAGES FOLLOW]

 



--------------------------------------------------------------------------------



 



     
DOMESTIC GUARANTORS:
  2601 METROPOLIS CORP., an Indiana corporation
 
  BPGH LLC, an Indiana limited liability company
 
  BRIGHTPOINT GLOBAL HOLDINGS II, INC., an Indiana corporation
 
  BRIGHTPOINT INTERNATIONAL LTD, a Delaware corporation
 
  BRIGHTPOINT NORTH AMERICA, INC., an Indiana corporation
 
  BRIGHTPOINT LATIN AMERICA, INC., an Indiana corporation
 
  BRIGHTPOINT THAILAND, INC., an Indiana corporation
 
  WIRELESS FULFILLMENT SERVICES HOLDINGS, INC.,
 
  a Delaware corporation

            By:   /s/ Steven E. Fivel         Name:   Steven E. Fivel       
Title:   Executive Vice President, General Counsel & Secretary       
BRIGHTPOINT ACTIVATION SERVICES LLC,
an Indiana limited liability company
      By:   Brightpoint North America L.P., its Manager             By:  
Brightpoint North America, Inc., its general partner               By:   /s/
Steven E. Fivel         Name:   Steven E. Fivel        Title:   Executive Vice
President, General Counsel & Secretary        BRIGHTPOINT SERVICES, LLC, an
Indiana limited liability company
      By:   Brightpoint, Inc., its Manager             By:   /s/ Steven E. Fivel
        Name:   Steven E. Fivel        Title:   Executive Vice President,
General Counsel & Secretary        TRIO INDUSTRIES, INC., a Texas corporation
      By:   /s/ Steven E. Fivel         Name:   Steven E. Fivel        Title:  
Executive Vice President, General Counsel & Secretary     

[SIGNATURE PAGES FOLLOW]

 



--------------------------------------------------------------------------------



 



            WIRELESS FULFILLMENT SERVICES LLC,
a California limited liability company
      By:   Brightpoint, Inc., its Manager             By:   /s/ Steven E. Fivel
        Name:   Steven E. Fivel        Title:   Executive Vice President,
General Counsel & Secretary        BRIGHTPOINT DISTRIBUTION LLC, an Indiana
limited liability company
      By:   Brightpoint North America L.P., its sole Member             By:  
Brightpoint North America, Inc., its general partner             By:   /s/
Steven E. Fivel         Name:   Steven E. Fivel        Title:   Executive Vice
President, General Counsel & Secretary     

[SIGNATURE PAGES FOLLOW]

 



--------------------------------------------------------------------------------



 



     
FOREIGN GUARANTORS:
  BRIGHTPOINT SINGAPORE PTE LTD,
 
  a company formed under the laws of Singapore,

                  By:   /s/ Steven E. Fivel         Name:   Steven E. Fivel     
  Title:   Director        BRIGHTPOINT GERMANY GMBH,
a company formed under the laws of Germany
      By:   /s/ Torben Pedersen         Name:   Torben Pedersen        Title:  
Managing Director              By:   /s/ Alexander Koprda         Name:  
Alexander Koprda        Title:   Director        BRIGHTPOINT DENMARK A/S,
a company formed under the laws of Denmark
      By:   /s/ Steven E. Fivel         Name:   Steven E. Fivel        Title:  
Director        BRIGHTPOINT SMART PHONE A/S,
a company formed under the laws of Denmark
      By:   /s/ Steven E. Fivel         Name:   Steven E. Fivel        Title:  
Director        BRIGHTPOINT INTERNATIONAL A/S,
a company formed under the laws of Denmark
      By:   /s/ Steven E. Fivel         Name:   Steven E. Fivel        Title:  
Director        BRIGHTPOINT NETHERLANDS BV,
a company formed under the laws of The Netherlands
      By:   /s/ Dave Stolk         Name:   Dave Stolk        Title:   Managing
Director              By:   /s/ Alex Wendt         Name:   Alex Wendt       
Title:   Chief Financial Officer     

[SIGNATURE PAGES FOLLOW]

 



--------------------------------------------------------------------------------



 



     
ADMINISTRATIVE AGENT:
  BANK OF AMERICA, N.A., as Administrative Agent

            By:   /s/ Anthea Del Bianco         Name:   Anthea Del Bianco       
Title:   Vice President     

     
DANISH SWING LINE LENDER:
  BANC OF AMERICA SECURITIES LIMITED

            By:   /s/ Dilys Robertson         Name:   Dilys Robertson       
Title:   Senior Vice President     

[SIGNATURE PAGES FOLLOW]

 



--------------------------------------------------------------------------------



 



     
LENDERS:
  BANK OF AMERICA, N.A.

                  By:   /s/ Debra E. Delvecchio         Name:   Debra E.
Delvecchio        Title:   Managing Director        ABN AMRO BANK N.V.
      By:   /s/ David Carrington         Name:   David Carrington       
Title:   Director              By:   /s/ Suneel Gill         Name:   Suneel
Gill        Title:   Assistant Vice President        NORDEA BANK FINLAND PLC
ACTION THROUGH ITS NEW YORK ANS CAYMAN ISLANDS BRANCHES
      By:   /s/ Henrik M. Steffensen         Name:   Henrik M. Steffensen       
Title:   Senior Vice President              By:   /s/ Gerald E. Chelius        
Name:   Gerald E. Chelius        Title:   SVP Credit        CITIBANK, N.A.
      By:           Name:           Title:           THE ROYAL BANK OF SCOTLAND
PLC
      By:   /s/ Tyler J. McCarthy         Name:   Tyler J. McCarthy       
Title:   Director        BANK DNB NORD A/S
      By:   /s/ Jesper Clemmensen         Name:   Jesper Clemmensen       
Title:   SRM              By:   /s/ Dan Christensen         Name:   Dan
Christensen        Title:   SVP        FIFTH THIRD BANK, INC.
      By:   /s/ David O’Neal         Name:   David O’Neal        Title:   Vice
President     

[SIGNATURE PAGES FOLLOW]

 



--------------------------------------------------------------------------------



 



            GENERAL ELECTRIC CAPITAL CORPORATION
      By:   /s/ Jeff Skinner         Name:   Jeff Skinner        Title:   Duly
Authorized Signatory        WELLS FARGO BANK, N.A.
      By:           Name:           Title:           DEUTSCHE BANK AG NEW YORK
BRANCH
      By:   /s/ Evelyn Thierry         Name:   Evelyn Thierry        Title:  
Vice President              By:   /s/ Erin Morrissey         Name:   Erin
Morrissey        Title:   Vice President        NATIONAL CITY BANK
      By:   /s/ David G. McNeely         Name:   David G. McNeely       
Title:   Senior Vice President        THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
CHICAGO BRANCH
      By:   /s/ Chistine Howatt         Name:   Christine Howatt        Title:  
Authorized Signatory        NYKREDIT BANK A/S
      By:   /s/ Ricco Flade         Name:   Ricco Flade        Title:  
Associate              By:   /s/ Jorn Christiansen         Name:   Jorn
Christiansen        Title:   SVP        HSH NORDBANK AG COPENHAGEN BRANCH
      By:   /s/ Annette Foght-Sorensen         Name:   Annette Foght-Sorensen   
    Title:   Senior Credit Analyst        BMO CAPITAL MARKETS FINANCING, INC.
      By:           Name:           Title:        

 